Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s declaration, claim amendments and arguments in the response filed 21 September 2021 are acknowledged. 
Claims 19 & 22-38 are pending. 
Claims 1-18, 20 & 21 are cancelled.
Claims 19, 22, 23, 27, 28, 31, 33, 34 & 37 are amended. 
No claims are withdrawn. 
Claims 19 & 22-38 are under consideration.
 
Examination on the merits is extended to the extent of the following species:
one amino functional silicone-bis(C13-15 alkoxy) PG-amodimethicone;
nonionic silicone polymer-divinyldimethicone/dimethicone copolymer;
one ampholytic polymer-polyquaternium-53;
at least one cationic surfactant- dipalmitoylethylhydroxyethylmonium methosulfate, behentrimonium chloride, and cetrimonium chloride;
 At least non-silicone fatty compound- cetyl esters, cetyl alcohol, C14-15 alcohols, cetearyl alcohol, isotridecyl alcohol and myristyl alcohol;
At least one nonionic surfactant- C12-C13 Pareth-3 and C12-C13 Pareth-23; 
Thickening agent- present: hydroxyethylcellulose; 
At least one water-soluble solvent- isopropyl alcohol and glycerin;

At least one additional component- water, preservatives, pH adjuster and fragrance.
 
Declaration Filed Under § 1.132
The declaration filed on 21 September 2021 is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.

Withdrawn Objections/Rejections
The objection to claim 27 is withdrawn due to amendments which remove the extra space in “0.1” in line 3.
The rejection of claims 19 & 22-38 under 35 U.S.C. 112(a)-New Matter is withdrawn due to claim amendments.
The rejection of claims 23, 27, 28, 31, 34 & 37 under 35 U.S.C. 112(b) is withdrawn due to amendments which correct problems pertaining to a lack of antecedent basis.

New & Maintained Objections/Rejections
Claim Objections
Claims 22 & 35 are objected to because of the following informalities: the claim status identifier for claim 22 is incorrect. Claim 22 contains an underline, indicating “amodimethicone” has been added as a claim limitation. However, the status identifier is “(Previously Presented)” indicating no amendments have been made. See37 CFR 1.121 for further guidance. Failure to make future amendments compliant with 37 CFR 1.121 will necessitate a notice of Non-Responsive Amendments. 

Appropriate correction is required.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19 & 22-38 stand rejected under 35 U.S.C. 103 as being unpatentable over Molenda (US 2011/0165103; previously cited), Salvador (US 2004/0115155; previously cited), Walker (US 2016/0175209; previously cited), Bourdin (FR 2999077; 2014; previously cited) and Parsons (Published: 03/14/2016; previously cited).
*Note: All references refer to the English language translation.
Claim Interpretation: Claim 19 recites “optionally rinsing the hair conditioning composition from the hair…the hair conditioning composition comprising…optionally, at least one cationic surfactant; optionally, at least one non-silicone fatty compound”.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 

claims 19 & 22-38, and the elected species, Molenda teaches an aqueous conditioning composition for hair (abstract). Molenda teaches the inventive composition is applied to hair and is optionally rinsed off from hair after a processing time of 1 to 30 min (i.e. rinsing within 10 minutes; [0012]). Molenda teaches the inventive composition comprises an aqueous emulsion of divinyldimethicone/dimethicone copolymer, in an amount of 0.01 to 10% by weight, which conditions damaged and healthy hair excellently homogeneously so that hair becomes combabale [sic], has shine, elasticity, volume, body and manageable ([0009] & [0017]). Molenda teaches the aqueous emulsion of divinyldimethicone/dimethicone copolymer comprises C12-13 Pareth-23 and C12-13 Pareth-3 as non-ionic emulsifiers and is sold under the trade name Dow Corning HMW 2220 [0018]. Molenda teaches the conditioning composition used in the method comprises at least one cationic polymer as conditioning agent which may be polyquaternium-53 in an amount of 0.01-10% by weight calculated to the total composition ([0023] & [0031]). Molenda teaches the conditioning composition used in the method comprises one or more cationic surfactant(s) which may be behentrimonium chloride and cetyltrimethyl ammonium chloride in an amount of 0.01-10% by weight (i.e. cetrimonium chloride; [0028], [0029] & [0031]). Molenda teaches the composition used in the method comprises additionally at least one C8-24 fatty alcohol which include myristyl alcohol, cetearyl alcohol, and cetyl alcohol in an amount which is less than usually 20% by weight ([0080]). Molenda teaches the composition used in the method contains water, nonionic conditioning agents which may be glycerin, organic solvents which may be isopropanol, preservatives, fragrance, salts including sodium chloride and pH adjusting agents (abstract; [0022], [0036], [0038], [0081], [0084] & [0088] & [0128]). Molenda teaches the aqueous conditioning composition for hair which is typically used after use of cleansing compositions (abstract & [0014]). Molenda teaches despite 
Molenda does not teach inclusion of bis(C13-15 alkoxy) PG-amodimethicone and its amount, dipalmitoylethylhydroxyethylmonium methosulfate, cetyl esters, C15 alcohols, isotridecyl alcohol and hydroxyethylcellulose or the method step of “after applying the hair conditioning composition to the hair and optionally rinsing the hair conditioning composition from the hair, cleansing the hair with a shampoo…”
In the same field of invention, Salvador teaches a hair conditioning composition which comprises about 0.01% to about 10% of a silicone compound being a hydrophilic silicone [0043]. Salvador teaches Bis (C13-C15 Alkoxy) PG Amodimethicone as a commercially available hydrophilic silicone for use in the hair conditioner as a silicone conditioning agent ([0100], [0105] & [0108]). Salvador teaches the combination of a high melting fatty compound, together with a cationic surfactant and an aqueous carrier, provides a gel matrix which is suitable for providing various conditioning benefits such as slippery and slick feel on wet hair, and softness, moisturized feel, and fly-away control on dry hair ([0086]). Salvador teaches inclusion of cetyl stearate and cetyl palmitate (i.e. cetyl esters) as the high melting point fatty compounds in an amount of about 0.1% to about 15% ([0088] & [0091]). Salvador teaches inclusion of hydroxyethyl cellulose as a cellulose polymers useful in the invention to provide hair volume 
In the same field of invention, Walker teaches a high conditioning composition comprising from about 0.1% to about 20% of a lipid being one or more unsaturated fatty materials selected from a group consisting of an unsaturated fatty acid; an unsaturated fatty alcohol; an unsaturated amine; an unsaturated amide; and an unsaturated phospholipid (abstract). Walker teaches inclusion of about 0.05% to 20% of a lipid enhancing agent which may be tridecyl alcohol (1-tridecanol, tridecanol, isotridecanol/isotridecyl alcohol), myristyl alcohol (1-tetradecanol), pentadecyl alcohol (1-pentadecanol, pentadecanol; i.e. c15 alcohol), cetyl alcohol, stearyl alcohol and cetearyl alcohol ([0031] & Examples). Walker teaches “lipid enhancing agent" is a material which further improves upon the hair fiber benefit provided by the lipid such as decreased combing ([0024]).
In the same field of invention, Bourdin teaches compositions which are hair compositions which are preferably conditioners (pg. 10). Bourdin teaches the surfactants for use in the composition include more particularly from behenyltrimethylammonium chloride, cetyltrimethylammonium chloride, and dipalmitoylethylhydroxyethylammonium methosulphate in an amount between 0.01 and 30% by weight (pg. 4; claims 6 & 7).
Parsons teaches the internet's current favorite hair hack is the “Reverse Wash System” (pg. 2). It's actually a method to achieve more voluminous hair by applying conditioner before shampoo (pg. 2). Parsons teaches the Reverse Wash System is very simple (pg. 3). “1 Apply conditioner to wet hair. Let it soak in for a minute or more. Rinse! 2 Shampoo as you would normally. So there you have it!”(i.e. applying a hair conditioner to hair immediately prior to cleansing the hair; pg. 3). Parsons teaches the reverse wash system permitted wide-toothed 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Molenda’s composition and method by adding about 0.01% to about 10% Bis (C13-C15 Alkoxy) PG Amodimethicone, about 0.1% 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments and Declaration under 1.132
Applicant’s arguments and Declaration, filed 21 September 2021, have been fully considered but they are not persuasive.
Applicant argues the rejection should be withdrawn because it is in contradiction to accepted wisdom and lacks predictability (reply, pg. 8-9; Declaration, pg. 3). Applicant argues it is customary in the art to use conditioners after shampooing the hair and Parsons teaches that accepted wisdom requires conditioners be used after shampooing hair (reply, pg. 9; Declaration, pg. 1). Applicant further argues Molenda teaches it is customary to use conditioners after shampooing (reply, pg. 9; Declaration, pg. 2). Parsons warns against proceeding against accepted wisdom in the art; Parsons uses conditioner/shampoo combination that is specifically designed for use in a reverse-wash method while the conditioners of Molenda, Salvador, Walker and Bourdin are not designed for reverse washing (reply, pg. 9, 10 & 16; Declaration, pg. 2-3).  Applicant also argues the title of the Parsons article communicates unpredictability, even when using conditioners and shampoos were specifically designed and marketed for use in a reverse-
Applicant’s argument is not persuasive. With regard to Applicant’s argument that the rejection based upon conditioning hair prior to shampooing is a contradiction to accepted wisdom in the art, Parson teaches the ordinary skilled artisan at the time of filing knew the method steps of conditioning hair prior to shampooing and found it favorable.  Specifically, Parsons teaches the Reverse Wash System is “the internet’s current favorite hack” (Parsons, pg. 2). Thereby, conditioning one’s hair before shampooing is not a contradiction to accepted wisdom because it is a method having favor with the ordinary artisans in the field.
With regard to the arguments that Parsons warns against proceeding against accepted wisdom in the art, communicates unpredictability in the art by using a conditioner/shampoo combination that is specifically designed for use in a reverse-wash method, and having a skeptical title, Applicant is not considering the teachings of Parsons in their entirety.  Parsons does not communicate unpredictability, and after conveying her experience with the Reverse Wash System, indicates the method produces favorable results.  Specifically, Parson’s teaches the Reverse Wash System (i.e. a method of applying conditioner before you shampoo) is the internet’s current favorite hack and that no expensive “hair gadgets and potions” are necessary (emphasis added; pg. 2). Parsons further teaches to the consumer “you already have everything you need” (i.e. conditioner and shampoo; emphasis added; pg. 3).  Parsons further directs the reader to try the Reverse Wash System, and does so without stipulating that the products must be specifically designed for reverse washing. “Now get out there, take a shower backwards, and report back!” (reply, pg. 16). Thereby, Parsons teaches the method does not require a conditioner/-shampoo combination that is specifically designed for use in a reverse-wash Id. at 1364, 83 USPQ2d at 1304.(MPEP 2145).  
With particular regard to the argument that Parsons warns against the Reverse Wash System, contrary Applicant’s assertions, Parsons finds the method favorable and excitedly recommends it. “I would recommend the Reverse Wash System to anyone seeking to effortlessly increase their hair’s volume. I actually couldn't wait to recommend the system to all of my fine and limp haired friends… I'm also proof that it's an equally great technique for those rocking thick hair. I definitely encourage anyone reading to try out the reverse wash method for themselves” (pg. 16). While Parsons does state “*Warning: Not all shampoo and conditioners are created for this purpose. You're best off using a system that's designed to work in reverse” (emphasis added; pg. 2).  Parsons reiterates “[a]nd while you already have everything you need, it's recommended to use a shampoo-conditioner combo that's specifically formulated for this purpose” (emphasis added; pg. 3). Parsons also teaches that no expensive hair gadgets and potions are necessary. The ordinary skilled artisan, when taking Parsons’ teachings in their entirety, would recognize that the method may be practiced with traditional shampoo and conditioners because Parsons does not disparage use of traditional shampoos and conditioners. best off using a system that’s designed to work in reverse” (emphasis added; reply, pg. 2). “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The system disclosed by Parsons that is designed to work in reverse is a preferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

In arguing secondary considerations, Applicant reproduces and describes Examples 1 & 2 (i.e. conditioner composition and reverse wash routine; pg. 10-15; Declaration, pg. 3-5). Applicant argues the conditioners of Molenda, Salvador, Walker and Bourdin are traditional conditioners and the data provided in the specification is the proper side-by-side comparison which is “reverse-wash routine with a commercial benchmark conditioner for use in a reverse-wash routine” (i.e. Table 2-Comparative Commercial Reverse Wash Conditioner; reply, pg. 11, 12 & 15; Declaration, pg. 3). Declarant argues Parsons employs TRESemme Beauty-Full Volume Shampoo and Conditioner and this is the same commercial benchmark used in the comparative testing described in Example 2 (Declaration, pg. 3). Applicant argues the inventive features of conditioner used in their method is “[t]he conditioners of the instant case, however, which include a unique combination of at least two silicones and an ampholytic polymer, 
This is not persuasive. Table 2 Comparative Commercial Reverse Wash Conditioner is disclosed by Applicant to consist of:

    PNG
    media_image1.png
    304
    323
    media_image1.png
    Greyscale
. 
When correlated to the recited claims, Table 2-Comparative Commercial Reverse Wash Conditioner comprises an amino functional silicone (i.e. amodimethicone), nonionic silicone polymer (i.e. dimethicone), at least one cationic surfactant (i.e. cetrimonium chloride and behentrimonium chloride) and at least one non-silicone fatty compound (i.e. cetearyl alcohol). In other words, Table 2-Comparative Commercial Reverse Wash Conditioner lacks an ampholytic polymer which Applicant’s representative argues is an inventive feature of their composition.  Molenda’s inventive conditioner comprises nonionic silicone polymer (i.e. dimethicone), a second nonionic silicone polymer (i.e. divinyldimethicone/dimethicone copolymer; elected species), ampholytic polymer (i.e.polyquaternium-53, elected species), at least one cationic surfactant (i.e. cetrimonium chloride and behentrimonium chloride, elected species) and at least one non-silicone fatty compound (i.e. cetearyl alcohol and cetyl alcohol, elected species; Molenda -[0018], ([0023],  [0028], [0029], [0031 & ([0080]).  In other words, Molenda’s composition comprises “a unique combination of at least two silicones and an ampholytic polymer” (i.e. dimethicone, divinyldimethicone/dimethicone copolymer, and polyquaternium-53) as argued by Applicant, contains the inventive feature of an ampholytic polymer, and is the closest prior art.

In arguing secondary considerations, Applicant compared the reverse wash hair conditioner of Example 1 and a comparative commercial reverse wash conditioner in a reverse wash routine against “a usual shampoo and conditioner used in a conventional shampoo-conditioner routine” (reply, pg. 10-15).  Applicant compared the inventive reverse wash routine and the commercial reverse wash conditioner in a home use test with 11 volunteers over the course of a week who evaluated these tests against their regular routine (reply, pg. 11 & 12). Applicant explains their data in that if a participant rated an evaluated hair characteristic at least 0.3 higher than their usual routine, it is denoted with an up-arrow; if the hair characteristic was found to be 0.3 points lower than their regular routine it is denoted with a down-arrow (reply, pg. 13). If the hair characteristics were found to be equivalent among the participants’ regular routine and the comparative routine or the reverse wash routine, an equal sign was used (reply, pg. 13). Applicant argues the inventive reverse wash routine was equivalent or better than the volunteers’ own regular routine (reply, pg. 14-15). Applicant argues the commercial reverse wash routine performed worse than the volunteers’ regular routine (reply, pg. 14). Applicant alleges it was significant and surprising that the reverse wash routine performed better than the volunteers' regular routine and better than the commercial benchmark routine (reply, pg. 15; Declaration, pg. 5).
	Applicant also performed comparison of the Inventive Formula (Table 1) and the Comparative Formula (Table 2) on the hair of the heads of 10 human panelists having a fine hair slightly higher for ease of detangling, with a tendency to also be easier to comb and pass fingers through; on dry hair, the Inventive Formula continued to trend higher for ease of combing. The amount of weight is significantly lower on wet hair for the Inventive Formula. Dry hair performance have equal ratings especially for attributes pertaining to volume and trending slightly higher for dry combing” (emphasis added, reply, pg. 14). 
Applicant argues “the inventive conditioning composition as used in a reverse wash routine provided at least equivalent and typically better performance in key conditioning attributes compared to the comparative product, even after the shampooing and rinsing steps” (emphasis added, reply, pg. 14; Declaration, pg. 5). Applicant further alleges “the negative effects of heavy coating or a coated feel to the hair which are imparted by conditioners (especially silicone-containing conditioners) used according to traditional or conventional routines can be minimized when the hair is treated according to the invention” (reply, pg. 15).
	Applicant’s argument is not persuasive. First the proffered data is not commensurate in scope with the claims. Claim 19 is generic while the inventive formulation used the inventive method contains singular regents used in a single amount.  Further, the claims do not recite anything specific to the shampoos used in the method, yet the specification states “[t]he shampoos used in the routines (regimens) mainly comprise anionic sulfate surfactants and amphoteric surfactants” (specification, pg. 58). This is important as the shampoo in the reverse wash routine may effect detangling, ease of combing, conditioned feel and etc. Due to this, Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
 	With regard to Applicant’s allegation that the inventive formulation and method minimize the negative effects of heavy coating or a coated feel to the hair which are imparted by conditioners (especially silicone-containing conditioners) used according to traditional or conventional routines can be minimized, the examiner notes that the parameters of “heavy coating” or “coated feel” are not listed in the proffered data. Further, it is unknown which conditioners were used by the volunteers in their conventional, personal routines and whether these conditioners contained the inventive feature of at least two silicones in combination with an ampholytic polymer. Also, the observed results may not be reproducible as when the pool of volunteers changes, so does their personal conditioners which are unknown formulations.  Lastly, Applicant did not compare their inventive formulation in their inventive method against the closest prior art which is Molenda. Molenda is in the same field of invention and is also drawn to solving the problem of consumers with damaged hair not being satisfied with the hair conditioning effect of known conditioners because in case they chose a rich conditioner, the hair afterwards does not have any volume and/or body, and after a lighter conditioner is used the hair .  


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LORI K MATTISON/Examiner, Art Unit 1619          

/NICOLE P BABSON/Primary Examiner, Art Unit 1619